Citation Nr: 1425131	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for syncope with asystole and pacemaker insertion.

2.  Entitlement to service connection for gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to June 1985, from August 2004 to July 2005, and from April 2009 to June 2010.  

This appeal comes before the Board of Veterans' Appeals (Board) from March and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


REMAND

The Veteran was afforded a videoconference hearing before the in February 2014.  Unfortunately, a transcript of the hearing could not be produced.  In March 2014, the Veteran was informed of this and his options for another Board hearing.  In April 2014, the Veteran informed VA that he desired to attend another hearing before a Veteran's Law Judge at his local RO via video conference hearing.  As video conference hearings are scheduled by the RO, these claims must be remanded to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing before the Board in accordance with the docket number of his appeal.


							(CONTINUED ON NEXT PAGE)

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



